SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED, EFFECTIVE OCTOBER 7, 1996]. For the fiscal year ended December 31, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED]. For the transition period from to Commission File Number 001-34821 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: Jacksonville Savings Bank 401(k) Profit Sharing Plan B:Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Jacksonville Bancorp, Inc. 1211 West Morton Road Jacksonville, IL 62650 Jacksonville Savings Bank 401(k) Profit Sharing Plan EIN 37-1323 Accountants’ Report and Financial Statements December 31, 2012 and 2011 BKD CPAs & Advisors Jacksonville Savings Bank 401(k) Profit Sharing Plan December 31, 2012 and 2011 Contents Report of Independent Registered Public Accounting Firm1 Financial Statements Statements of Net Assets Available for Benefits2 Statements of Changes in Net Assets Available for Benefits3 Notes to Financial Statements4 Supplemental Schedule Schedule H, Line 4i – Schedule of Assets (Held at End of Year)14 [BKD Letterhead] Report of Independent Registered Public Accounting Firm Trustees Jacksonville Savings Bank 401(k) Profit Sharing Plan Jacksonville, Illinois We have audited the accompanying statements of net assets available for benefits of Jacksonville Savings Bank 401(k) Profit Sharing Plan as of December 31, 2012 and 2011, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing auditing procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting.Accordingly, we express no such opinion.Our audits also included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of Jacksonville Savings Bank 401(k) Profit Sharing Plan as December 31, 2012 and 2011, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audit was conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The accompanying supplementary information as listed in the table of contents is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental information is the responsibility of the Plan’s management.Such information has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated, in all material respects, in relation to the basic financial statements taken as a whole. /sig/ BKD, LLP Decatur, Illinois June 14, 2013 Federal Employer Identification Number:44-0160260 Jacksonville Savings Bank 401(k) Profit Sharing Plan Statements of Net Assets Available for Benefits December 31, 2012 and 2011 Assets Investments, at Fair Value $ 10,229,971 Liabilities Return of excess contributions Net Assets Available for Benefits $ 10,229,043 $ 8,505,712 See Notes to Financial Statements 2 Jacksonville Savings Bank 401(k) Profit Sharing Plan Statements of Changes in Net Assets Available for Benefits Years Ended December 31, 2012 and 2011 Investment Income Net appreciation in fair value of investments $ 1,084,890 Interest and dividends Net investment income Contributions Employer Participants Rollovers Total additions Deductions Benefits paid to participants Net Increase Net Assets Available for Benefits, Beginning of Year Net Assets Available for Benefits, End of Year $ 10,229,043 See Notes to Financial Statements 3 Jacksonville Savings Bank 401(k) Profit Sharing Plan Notes to Financial Statements December 31, 2012 and 2011 Note 1: Description of the Plan The following description of Jacksonville Savings Bank 401(k) Profit Sharing Plan (Plan) provides only general information.Participants should refer to the Plan document and Summary Plan Description for a more complete description of the Plan’s provisions, which are available from the plan administrator. General The Plan is a defined contribution plan covering all full-time employees of the Jacksonville Savings Bank (Bank) who have at least one year of service, have completed 1,000 hours of service and are age 21 or older.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Contributions Participants may contribute up to the maximum dollar limit set by law of pre-tax annual compensation, as defined in the Plan.Employee rollover and employee Roth contributions are also permitted.The Bank makes a matching contribution calculated as a percentage of the before tax contribution made on behalf of each contributing participant.The Bank determines the percentage each year.The Bank elected to match 2012 and 2011 contributions up to 5.0% and 4.0%, respectively, of the eligible compensation of each participant.The Bank may also, at its sole discretion, contribute to the Plan an amount to be determined from year to year as a profit sharing contribution.The Bank did not make a profit sharing contribution in 2012 or 2011. Participant Investment Account Options Investment account options available include various mutual funds, money market funds, certificates of deposit, and common stock of Jacksonville Bancorp, Inc.Each participant has the option of directing his contributions into any of the separate investment accounts and may change the allocation daily. Participant Accounts Each participant’s account is credited with the participant’s contribution, the Bank’s contribution and plan earnings.The benefits to which a participant is entitled is the benefit that can be provided from the participant’s vested account. 4 Jacksonville Savings Bank 401(k) Profit Sharing Plan Notes to Financial Statements December 31, 2012 and 2011 Vesting Participants are immediately vested in their voluntary contributions and the Bank’s matching contributions plus earnings thereon.Vesting in the Bank’s profit sharing contribution portion of their accounts plus earnings thereon is based on years of service.A person is fully vested after 6 years of continuous service.Forfeitures are used to reduce the administrative expenses of the Plan. Payment of Benefits Upon termination of service, a participant may elect to receive a lump-sum amount equal to the value of his account. Forfeited Accounts At December 31, 2012 and 2011, the Plan had no forfeited nonvested accounts. Plan Termination Although it has not expressed an intention to do so, the Bank has the right under the Plan to discontinue its contributions at any time and to terminate the Plan, subject to the provisions of ERISA.In the event of plan termination, participants will become 100% vested in their accounts. Note 2: Summary of Significant Accounting Policies Basis of Accounting The accompanying financial statements are prepared on the accrual basis of accounting. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of net assets and changes in net assets and disclosure of contingent assets and liabilities at the date of the financial statements.Actual results could differ from those estimates. 5 Jacksonville Savings Bank 401(k) Profit Sharing Plan Notes to Financial Statements December 31, 2012 and 2011 Valuation of Investments and Income Recognition Quoted market prices, if available, are used to value investments.Common stock is valued at the closing bid price reported on the active market on which the individual securities are traded.Mutual and money market funds are valued at the net asset value (NAV) of shares held by the plan at year end.Certificates of deposit are valued at amortized cost, which approximates fair value. Purchases and sales of securities are recorded on a trade-date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date.Net appreciation includes the Plan’s gains and losses on investments bought and sold as well as held during the year. Plan Tax Status The Plan obtained its latest determination letter on August 30, 2011, in which the Internal Revenue Service stated that the Plan and related trust, as then designed, were in compliance with the applicable requirements of the Internal Revenue Code and therefore not subject to tax.The Plan has been amended since receiving the determination letter.However, the Plan Administrator believes that the Plan and related trust are currently designed and being operated in compliance with the applicable requirements of the Internal Revenue Code.The Plan is no longer subject to U.S. federal or state income tax examinations by tax authorities for years before 2009. Payment of Benefits Benefit payments to participants are recorded upon distribution. 6 Jacksonville Savings Bank 401(k) Profit Sharing Plan Notes to Financial Statements December 31, 2012 and 2011 Note 3: Investments The Plan’s investments are held by a bank-administered trust fund.The fair value of the Plan’s investments at the end of the year is as follows: Mutual funds Growth funds Growth and income funds Equity funds Bond funds Balanced funds Common stock Money market funds Certificates of deposit $ 8,509,733 The Plan’s investments (including investments bought, sold, and held during the year) appreciated (depreciated) in fair value as follows: Mutual funds Growth funds Growth and income funds Equity funds Bond funds Balanced funds Common stock 7 Jacksonville Savings Bank 401(k) Profit Sharing Plan Notes to Financial Statements December 31, 2012 and 2011 The fair value of individual investments that represented 5% or more of the Plan’s net assets available for benefits, in either year, is as follows: American Funds Investment Company of America American Funds American Balanced Jacksonville Bancorp, Inc. common stock Certificates of Deposit - Jacksonville Savings Bank American Funds Money Market Fund Interest and dividends realized on the Plan’s investments for the years ended 2012 and 2011 were $234,116 and $176,374, respectively. Note 4: Party-in-Interest Transactions Party-in-interest transactions include those with fiduciaries or employees of the Plan, any person who provides services to the Plan, an employer whose employees are covered by the Plan, a person who owns 50 percent or more of such an employer, or relatives of such persons. The Plan’s investments are held in a trust account administered by Jacksonville Savings Bank.Active participants can purchase the common stock of Jacksonville Bancorp, Inc., the parent of the Bank.At December 31, 2012 and 2011, participants held 163,398 and 154,536 shares, respectively. The Plan also holds certificates of deposit with Jacksonville Savings Bank, totaling $2,306,156 and $2,087,022 at December 31, 2012 and 2011, respectively. The Plan incurs expenses related to general administration and record keeping.The plan sponsor pays these expenses and certain accounting and auditing fees relating to the Plan. Certain plan investments are shares of mutual funds management by American Funds.American Funds is custodian of these funds.Therefore, these transactions qualify as party-in-interest transactions.Fees paid by the plan for the investment management services are included in net appreciation in fair value of investments. 8 Jacksonville Savings Bank 401(k) Profit Sharing Plan Notes to Financial Statements December 31, 2012 and 2011 Note 5: Plan Amendments Effective December 1, 2011, the Plan document was amended to reflect provisions of the Worker Retiree and Employee Recovery Act (the “WRERA”) and certain other provisions of applicable law and the applicable regulations that are general effective after December 31, 2008 (“Applicable Law”). Note 6: Disclosures About Fair Value of Plan Assets Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.Fair value measurements must maximize the use of observable inputs and minimize the use of unobservable inputs.There is a hierarchy of three levels of inputs that may be used to measure fair value: Level 1 Quoted prices in active markets for identical assets Level 2 Observable inputs other than Level 1 prices, such as quoted prices for similar assets; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets Level 3 Unobservable inputs supported by little or no market activity and that are significant to the fair value of the assets 9 Jacksonville Savings Bank 401(k) Profit Sharing Plan Notes to Financial Statements December 31, 2012 and 2011 Recurring Measurements The following table presents the fair value measurements of assets recognized in the accompanying statements of net assets available for benefits measured at fair value on a recurring basis and the level within the fair value hierarchy in which the fair value measurements fall at December 31, 2012 and 2011: Fair Value Measurements Using Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Common stock $ $ $
